Exhibit 10.3 May 5, 2010 Term Loan AMENDMENT NO. 2 TO CREDIT AGREEMENT This Amendment No. 2 to Credit Agreement (this “Amendment”), dated effective as of April 2, 2012, is entered into by and among the borrowing entities identified on Schedule1 attached hereto (jointly and severally, “Borrower”), DIVERSIFIED RESTAURANT HOLDINGS, INC., a Nevada corporation, acting as “Borrowing Agent” for Borrower, and RBS CITIZENS, N.A., a national banking association, and its successors and assigns (“Lender”). Capitalized terms used but not defined in this Amendment shall have the meanings assigned to such terms in the Credit Agreement (as defined below). Recitals A.The parties entered into a loan transaction under the terms and conditions set forth in that certain Credit Agreement dated May 5, 2010, as amended by that certain Amendment No. 1 to Credit Agreement dated June 7, 2011, by and among Borrower and Lender (the “Credit Agreement”) and the other Loan Documents (as such term is defined in the Credit Agreement); B.In connection with the Credit Agreement and the Loan Documents, Borrower desires to refinance the outstanding amount due under the Credit Agreement as well as pay off outstanding seller and shareholder notes; and C.Lender and each Borrower have agreed to further amend the Credit Agreement to amend certain definitions in the Credit Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Amendment agree as follows: 1.Amendments. (a)Sections 1(a) and 1(b) of the Credit Agreement are hereby deleted in their entirety and replaced with the following: “(a)Amount of Loan.Subject to the terms and conditions set forth in this Agreement, Lender shall make a loan to Borrower in the maximum principal amount of Sixteen Million and no/100 Dollars ($16,000,000.00 (the “Loan”), the proceeds of which shall be disbursed by Lender to Borrower on the Closing Date.Borrower’s obligation to repay the Loan shall be evidenced by a promissory note substantially in the form attached hereto as Exhibit B (the “Note”), with a maturity date of April 2, 2019 (the “Maturity Date”). (b)Payments.Borrower shall pay eighty-four (84) principal payments in the amount of One Hundred Ninety Thousand Four Hundred Seventy-Six and 19/100 Dollars ($190,476.19) plus accrued interest, payable on or before the 2nd day of each month, with the outstanding principal sum and all accrued and unpaid interest on the Loan to be paid in full on the Maturity Date.Borrower hereby authorizes Lender to automatically deduct from RBS Citizens, NA deposit account #450549176 of Borrower the amount of any payment due hereunder or under the Note, including payments of interest, principal, and other sums.If the funds in the account are insufficient to cover any payment due to Lender, Lender will not be obligated to advance funds to cover the payment.Failure of Lender to charge any account or to give any notice shall not affect the obligation of Borrower to pay all amounts due hereunder or under the Note.” (b)A new Section 1(d) shall be added to the Credit Agreement to read as follows: “(d)LIBOR Rate Interest. (i)Interest on the outstanding principal amount of the Loan, when classified as a LIBOR Rate Loan, shall accrue during each LIBOR Interest Period at a rate per annum equal to the sum of the Adjusted LIBOR Rate for such LIBOR Interest Period plus the LIBOR Rate Margin and shall be due and payable on each Interest Payment Date and on the Maturity Date, and shall be due and payable on each Interest Payment Date and on the Maturity Date, with monthly principal payments in the amount as set forth in a written payment schedule provided by Lender to Borrower.Interest shall be calculated for the actual number of days elapsed on the basis of a 360-day year, including the first date of the applicable period to, but not including, the date of repayment. (ii)Automatic Rollover of LIBOR Rate Loan.Upon the expiration of a LIBOR Interest Period, the LIBOR Rate Loan shall automatically be continued as a LIBOR Rate Loan at the then applicable Adjusted LIBOR Rate and in an amount equal to the principal amount of the expiring LIBOR Rate Loan less any Principal Repayment Amount made by Borrower; provided, however, that no portion of the outstanding principal amount of a LIBOR Rate Loan may be continued as a LIBOR Rate Loan when any Event of Default has occurred and is continuing.If any Event of Default has occurred and is continuing (if Lender does not otherwise elect to exercise any right to accelerate the Loan hereunder), the LIBOR Rate Loan shall automatically be continued as a Prime Rate Loan on the first day of the next Interest Period. (iii)Additional LIBOR Rate Terms Affecting the Loan.Additional LIBOR Rate terms affecting the Loan are set forth on Schedule 1(d)(iii) attached hereto and made a part hereof.Capitalized terms used and not defined in Schedule 1(d)(iii) shall have the meanings given to those terms in Section 10 of this Agreement.” (c)Current Section 1(d) of the Credit Agreement is hereby deleted in its entirety and shall be renumbered and replaced with the following: “(e)Use of Proceeds.Borrower shall use the proceeds of the Loan to (a) refinance the existing $6,000,000 development line of credit loan that converted into three (3) separate term loans in the original principal amounts of $1,676,000, $2,900,000 and $1,424,000 pursuant to that certain Development Line of Credit Agreement dated May 5, 2010, by and among Borrower, Borrowing Agent and Lender, as amended from time to time, (b) refinance the existing $9,000,000 term loan pursuant to the Credit Agreement, (c) pay off a seller note, (d) pay off shareholder notes and (e) pay swap breakage fees.No amount advanced under the Note shall be used for personal, family, or household purposes.” (d)Current Section 1(e) of the Credit Agreement is hereby renumbered as Section 1(f). (e)Section 9(a) of the Credit Agreement is hereby deleted in its entirety and replaced with the following: “(a)For each Property that is secured by a mortgage or similar document, Borrower has provided to Lender copies of appraisals, surveys, environmental reports, and title commitments and policies relating to such Property in form acceptable to Lender in its sole discretion.” (f)Section 9(h) of the Credit Agreement is hereby deleted in its entirety and replaced with the following: “(h)Governing Law.This Agreement will be governed by and construed in accordance with the laws of the Commonwealth of Massachusetts, without reference to principles of conflicts of law.” (g)The following definitions in Section 10 of the Credit Agreement are hereby deleted in their entirety and replaced with the following: “Debt Service Coverage Ratio” means for the period in question, on a consolidated basis for Borrower and all Affiliates, the calculation described as a ratio of (i) (a) EBITDA, plus (b) pre-opening costs, less (c) cash taxes, less (d) maintenance capital expenditures ($10,000 per store), less (e) distributions divided by (ii) Interest Expense and Principal Payments of the Indebtedness.For purposes of this calculation, “Interest Expense and Principal Payments of the Indebtedness” shall include payments under all loan arrangements between Borrower and all Affiliates and its members/shareholders, whether now existing or hereafter arising and whether or not reflected on Borrower’s internal financial statements. “Florida Entities” shall include Buckeye Group, LLC, Buckeye Group II, LLC, MCA Enterprises Brandon, Inc., AMC North Port, Inc., AMC Riverview, Inc., AMC Ft. Myers, Inc., AMC Lakeland, Inc. and any future entities affiliated with Borrower organized or conducting business in the State of Florida. “Lease Adjusted Leverage Ratio” as of any date means the ratio of (a) the sum of (i) Funded Debt, adjusted for New Unit Development and (ii) Third Party Rent for the twelve (12) month period ending on such date multiplied by eight (8), divided by (b) the sum of (i) EBITDA, plus (ii) pre-opening costs, plus (iii) Third Party Rent for the twelve (12) month period ending on such date. “LIBOR Margin” means: If the Lease Adjusted Leverage Ratio is greater than or equal to 5.00 3.4% If the Lease Adjusted Leverage Ratio is greater than or equal to 4.50 but less than 5.00 3.1% If the Lease Adjusted Leverage Ratio is greater than or equal to 4.00 but less than 4.50 2.75% If the Lease Adjusted Leverage Ratio is less than 4.00 2.5% (h)The following definitions are hereby added to Section 10 of the Credit Agreement: “Adjusted LIBOR Rate” means, relative to a LIBOR Rate Loan, a rate per annum determined by dividing (x) the LIBOR Rate for such LIBOR Interest Period by (y) a percentage equal to one hundred percent (100%) minus the LIBOR Reserve Percentage. “Business Day” means: (a)any day which is neither a Saturday or Sunday nor a legal holiday on which commercial banks are authorized or required to be closed in Boston, Massachusetts; (b)when such term is used to describe a day on which a borrowing, payment, prepayment or repayment is to be made in respect of a LIBOR Rate Loan, any day which is (i) neither a Saturday or Sunday nor a legal holiday on which commercial banks are authorized or required to be closed in New York City, and (ii) a London Banking Day; and (c)when such term is used to describe a day on which an interest rate determination is to be made in respect of a LIBOR Rate Loan, any day which is a London Banking Day. “Hedging Obligations” means, with respect to Borrower, all liabilities of Borrower to Lender or any other Person under a Hedge Agreement. “Interest Payment Date” means the last Business Day of each LIBOR Interest Period or, in the case of Prime Rate Loans, any day on which a payment of principal is due hereunder. “LIBOR Interest Period” means, in the case of a LIBOR Rate Loan: (i)initially, the period beginning on (and including) the Closing Date and ending on May 2, 2012 with respect to the Loan (the “Stub Period”); and (ii)then, each period commencing on (and including) the last day of the applicable Stub Period and ending on (but excluding) the day which numerically corresponds to such date one month thereafter (or, if such month has no numerically corresponding day, the last Business Day of such month); and (iii)thereafter, each period commencing on the last day of the next preceding LIBOR Interest Period and ending one month thereafter; provided, however, that (a)if Borrower has or may incur Hedging Obligations with Lender in connection with the Loan, the LIBOR Interest Period shall be of the same duration as the relevant period set under the applicable Hedge Agreement; (b)if such LIBOR Interest Period would otherwise end on a day which is not a Business Day, such LIBOR Interest Period shall end on the next following Business Day unless such day falls in the next calendar month, in which case such LIBOR Interest Period shall end on the first preceding Business Day; and (c)no LIBOR Interest Period may end later than the termination of this Agreement. “LIBOR Rate Loan” means the Loan for the period(s) when the rate of interest applicable to the Loan is calculated by reference to the LIBOR Rate in the manner set forth herein. “LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest Period, the maximum aggregate (without duplication) of the rates (expressed as a decimal fraction) of reserve requirements (including all basic, emergency, supplemental, marginal and other reserves and taking into account any transitional adjustments or other scheduled changes in reserve requirements) under any regulations of the Board of Governors of the Federal Reserve System (the “Board”) or other governmental authority having jurisdiction with respect thereto as issued from time to time and then applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D of the Board, having a term approximately equal or comparable to such Interest Period. “New Unit Development” shall mean, with respect to a new unit (new restaurant location open for less than 12 months), an amount equal to the product of (a) 1.00 minus a fraction, the numerator of which is the number of months such new unit has been in operation and the denominator of which is 12, times (b) the amount of the Funded Debt for such new unit. (i)Exhibit A, Exhibit B and Exhibit C of the Credit Agreement are hereby deleted in their entirety and replaced with Exhibit A, Exhibit B and Exhibit C attached hereto. (j)Schedule 1, Schedule 2 and Schedule 3 of the Credit Agreement are hereby deleted in their entirety and replaced with Schedule 1, Schedule 2 and Schedule3 attached hereto. (k)The new Schedule 1(d)(iii) attached hereto is hereby added to the Credit Agreement. 3.Representations and Warranties.Each Borrower represents and warrants that: (a)this Amendment has been duly authorized, executed and delivered on behalf of Borrower, and this Amendment, together with each of the Loan Documents constitutes the valid and legally binding agreement of Borrower, enforceable in accordance with its terms, except as enforceability thereof may be limited by bankruptcy, insolvency, reorganization or moratorium or other similar law relating to creditors’ rights and by general equitable principles which may limit the right to obtain equitable remedies (regardless of whether such enforceability is considered in a proceeding in equity or at law); (b)the representations and warranties by each Borrower contained in the Loan Documents are true, correct and complete in all material respects on and as of the date hereof as though made on and as of the date hereof, except to the extent such representations and warranties relate solely to an earlier date; and (c)no Event of Default exists under the Loan Documents. 4.Ratification.Except as modified by this Amendment, the terms and conditions of the Credit Agreement remain unchanged and in full force and effect.The Credit Agreement, the Loan Documents and all terms thereof and obligations of Borrower thereunder shall remain in full force and effect and are hereby ratified and confirmed.Lender hereby preserves all of its rights against Borrower, and Borrower hereby agrees that all such rights are ratified for the benefit of Lender.Nothing in this Amendment releases any right, claim, lien, security interest or entitlement of Lender created by or contained in the Credit Agreement or any Loan Document nor is Borrower or any other Person released from any covenant, warranty or obligation created by or contained therein. 5.Entire Agreement.This Amendment, together with the Loan Documents, integrates all previous oral or written agreements, if any, between the parties regarding the subject matter hereof and, together with the Loan Documents, constitutes the complete and exclusive agreement between the parties regarding the subject matter hereof.The parties expressly agree that usage of trade and course of dealing evidence may not be used to contradict, explain, supplement, or in any way affect this Amendment and that no extrinsic evidence may be offered to resolve an ambiguity in this Amendment or to introduce an ambiguity into this Amendment.This Amendment shall not create a course of dealing between the parties. 6.Counterparts.This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same Amendment. [Remainder of page intentionally left blank.] IN WITNESS WHEREOF, the Lender and each Borrower has caused this Amendment to be executed and delivered by an authorized officer as of the date first above written. LENDER: RBS CITIZENS, N.A., a national banking association By: /s/ Christopher J. Wickles Name: Christopher J. Wickles Title: Sr. Vice President [Signatures continue on next page.] BORROWER: FLYER ENTERPRISES, INC. ANKER, INC. TMA ENTERPRISES OF NOVI, INC. AMC GRAND BLANC, INC. AMC PETOSKEY, INC. AMC TROY, INC. AMC FLINT, INC. AMC PORT HURON, INC. AMC CHESTERFIELD, INC. AMC MARQUETTE, INC. MCA ENTERPRISES BRANDON, INC. AMC NORTH PORT, INC. AMC RIVERVIEW, INC. BERKLEY BURGERS, INC. TROY BURGERS, INC. ANN ARBOR BURGERS, INC. AMC TRAVERSE CITY, INC. BRIGHTON BURGERS, INC. CASCADE BURGERS REAL ESTATE, INC. CASCADE BURGERS, INC. EAST LANSING BURGERS, INC. BEARCAT ENTERPRISES, INC. each, a Michigan corporation TMA ENTERPRISES OF FERNDALE, LLC, AMC WARREN, LLC, BUCKEYE GROUP, LLC, BUCKEYE GROUP II, LLC, each, a Michigan limited liability company AMC LAKELAND, INC. AMC SARASOTA, INC. AMC FT. MYERS, INC. each, a Florida corporation By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer BORROWING AGENT: DIVERSIFIED RESTAURANT HOLDINGS, INC., a Nevada corporation By: /s/ David G. Burke Name: David G. Burke Title: Chief Financial Officer Entity Guarantors: Each of the undersigned guarantors (each, a “Guarantor”) hereby acknowledges and agrees to the terms of this Amendment, reaffirms that certain Guaranty from such Guarantor to Lender in connection with the Loan Documents, and agrees that such Guaranty shall continue unchanged and in full force and effect to guarantee the payment and performance of the obligations of Borrower to Lender under the Loan Documents, as the same may be further extended, restated, amended or otherwise modified from time to time. Diversified Restaurant Holdings, Inc., a Nevada corporation AMC Group, Inc. AMC Wings, Inc. AMC Burgers, Inc. Bagger Dave’s Franchising Corporation each, a Michigan corporation By: /s/ David G. Burke Name: David G. Burke Title:
